PER CURIAM.
*887Karen Villa appeals the district court’s1 order affirming the denial of disability insurance benefits and supplemental security income. Upon de novo review, we find no basis, and Villa offers none, for overturning the district court’s determination that substantial evidence supported the denial. See Gann v. Berryhill, 864 F.3d 947, 950-51 (8th Cir. 2017) (reviewing de novo district court’s decision to affirm denial of disability insurance benefits and supplemental security income; by statute, Commissioner’s findings as to any fact, if supported by substantial evidence, are conclusive). The judgment is affirmed. See 8th Cir. R. 47B.

. The Honorable Becky R. Thorson, United States Magistrate Judge for the District of Minnesota, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c).